Exhibit 10.1
SIXTH AMENDMENT
          This Sixth Amendment (the “Sixth Amendment”), dated as of August 9,
2010, but effective as set forth in Paragraph 10 below, to the Amended and
Restated Strategic Alliance Agreement (as amended) is entered into by and
between PENWEST PHARMACEUTICALS CO., a corporation organized and existing under
the laws of the State of Washington, with its principal place of business at 39
Old Ridgebury Road, Danbury, Connecticut 06810 (“Penwest”), and ENDO
PHARMACEUTICALS INC., a corporation organized and existing under the laws of the
State of Delaware, with its principal place of business at 100 Painters Drive,
Chadds Ford, Pennsylvania 19317 (“Endo”) (each, a “Party” and collectively, the
“Parties”).
WITNESSETH:
          WHEREAS, Endo and Penwest are parties to that certain Amended and
Restated Strategic Alliance Agreement, dated as of April 2, 2002, as amended by
that certain Amendment Agreement, dated as of January 7, 2007, that certain
Second Amendment, effective as of July 14, 2008, that certain Third Amendment,
effective as of January 1, 2009, that certain Consent Agreement, dated as of
June 8, 2009, that certain Fourth Amendment, effective as of April 8, 2010 and
that certain Fifth Amendment, dated as of June 8, 2010 (collectively, the
“Agreement”);
          WHEREAS, Endo, Penwest and West Acquisition Corp. (“Merger Sub”),
concurrently with the execution and delivery of this Sixth Amendment, have
entered into an Agreement and Plan of Merger (the “Merger Agreement”), pursuant
to which (i) Merger Sub will commence an Offer (as defined in the Merger
Agreement) to purchase all of the outstanding shares of common stock of Penwest
upon the terms and subject to the conditions set forth in the Merger Agreement,
and (ii) following the consummation of the Offer, Merger Sub will merge with and
into Penwest in accordance with the Washington Business Corporation Act and the
General Corporation Law of the State of Delaware;
          WHEREAS, following the Offer Closing (as defined in the Merger
Agreement), Endo will be the beneficial owner of a majority of the issued and
outstanding shares of common stock of Penwest and will be entitled to designate
a majority of the directors on the Company Board (as defined in the Merger
Agreement); and
          WHEREAS, if Merger Sub consummates the Offer, Penwest and Endo desire
to further amend the Agreement as specified herein, effective as of the Offer
Closing, to reflect the ownership of Penwest following the Offer Closing.
          NOW, THEREFORE, in consideration of the foregoing, of the mutual
covenants and undertakings set forth below, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties hereby agree as follows:

1.   Certain Defined Terms. Words and phrases that are introduced by initial
capitals and which are not otherwise defined in this Sixth Amendment shall have
the same meaning as in the Agreement. All references to “Section”, unless
otherwise specified, are intended to refer to a

 



--------------------------------------------------------------------------------



 



    section of the Agreement and all references to “Paragraph”, unless otherwise
specified, are intended to refer to a paragraph of this Sixth Amendment.

2.   Penwest’s Rights to Receive Royalties. Endo shall continue to pay, and
Penwest shall continue to have the right to receive, royalties or other payments
as specified in the Agreement.

3.   Control of the Product. The Parties hereby agree that, and notwithstanding
anything to the contrary in the Agreement (but subject to Paragraphs 2 and 4),
from and after the Offer Closing, Endo shall have sole discretion with respect
to all decisions and actions pertaining to the Product and the Licensed
Oxymorphone Products.

4.   Committee Action; Alliance Committee. Notwithstanding anything to the
contrary in the Agreement, from and after the Offer Closing, any and all matters
under the Agreement that are to be determined, decided, approved or accepted by
Committee Action, the Alliance Committee, Penwest or both Parties, or for which
the Alliance Committee’s or Penwest’s consent is required, shall be determined,
decided, approved or accepted by or consented to (as the case may be) by Endo in
its sole discretion (except amendments of, or modifications to, the Agreement,
which shall continue to require a writing signed by both Parties). In connection
with the foregoing, from and after the Offer Closing, all provisions of the
Agreement that specify procedures required to obtain any such determination,
decision, approval, acceptance or consent by Committee Action, the Alliance
Committee, Penwest or both Parties shall be automatically deleted from the
Agreement (including, for clarity, the existence and powers of the Alliance
Committee, which, from and after the Offer Closing, shall be automatically
disbanded and shall have no further rights or obligations under the Agreement).

5.   Termination By Penwest. Notwithstanding anything to the contrary in the
Agreement, from and after the Offer Closing, Penwest shall not have any right to
terminate the Agreement, except with Endo’s prior written consent.

6.   Best Commercial Efforts. Notwithstanding anything to the contrary in the
Agreement, from and after the Offer Closing, Endo shall have no obligations to
Penwest under Section 4.1 of the Agreement (including no obligations to exercise
Best Commercial Efforts during the Marketing Period), or any other obligations,
to manufacture, market, promote and sell the Product and the Licensed
Oxymorphone Products.

7.   Non-Solicitation Obligations. Notwithstanding anything to the contrary in
the Agreement, from and after the Offer Closing, neither Party shall have any
obligations to the other Party under the Agreement with respect to
non-solicitation of employees and consultants under the Agreement.

8.   Other Provisions. From and after the Offer Closing, if any provisions of
the Agreement are rendered meaningless or irrelevant in light of the amendments
specified herein, such provisions shall be deleted from the Agreement.

2



--------------------------------------------------------------------------------



 



9.   Conflicts. For clarity, in the event of any conflict between the terms of
this Sixth Amendment and the Agreement, this Sixth Amendment shall control.  
10.   Effective Date. This Sixth Amendment shall be effective immediately
following the Offer Closing (as defined in the Merger Agreement). For the sake
of clarity, if the Offer Closing does not occur in accordance with the terms of
the Merger Agreement and the Merger Agreement is terminated, then this Sixth
Amendment shall not take effect. For the sake of further clarity, the Parties
agree and acknowledge that the execution of this Sixth Amendment, and the
possibility that this Sixth Amendment would become effective on the Offer
Closing as set forth herein, will not, at any time prior to the Offer Closing,
prejudice either Party’s rights under the Agreement .

11.   Counterparts. This Sixth Amendment may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original of the Party
or Parties who executed such counterpart, but all of which together shall
constitute one and the same instrument. In making proof of this Sixth Amendment,
it shall not be necessary to produce or account for more than one counterpart
evidencing execution by each Party. Facsimile or scanned copies of original
signatures by either Party shall be deemed to be originals of such signatures.

12.   Entire Agreement. This Sixth Amendment, together with the Agreement,
contains the Parties’ entire understanding with regard to the subject matter
hereof and thereof and supersedes, revokes, terminates, and cancels any and all
other arrangements and agreements, whether oral or written, between the Parties
relating to the subject matter hereof and thereof.

13.   Severability. If any provision of this Sixth Amendment shall be held
invalid, illegal or unenforceable, such provision shall be enforced (from and
after the Offer Closing) to the maximum extent permitted by law and the Parties’
fundamental intentions hereunder and the remaining provisions shall not be
affected or impaired.

14.   Governing Law. This Sixth Amendment and all actions arising out of or in
connection with this Sixth Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of law principles of any other jurisdiction. Any disputes arising out
of or relating to this Sixth Amendment shall be resolved in accordance with
Section 12.2 and Article 13 of the Agreement as if such dispute were a dispute
under the Agreement.

[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Sixth Amendment to be executed
in duplicate as of the date written above by their duly authorized officers.

            PENWEST PHARMACEUTICALS CO.
      By:   /s/ Jennifer L. Good         Name:   Jennifer L. Good       
Title:   President and Chief Executive Officer     

            ENDO PHARMACEUTICALS INC.
      By:   /s/ David P. Holveck         Name:   David P. Holveck       
Title:   President and Chief Executive Officer     

SIGNATURE PAGE

